UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-30695 ARVANA INC. (Exact name of registrant as specified in its charter) NEVADA 87-0618509 State or other jurisdiction of (I.R.S. Employer incorporation or organization Identification No.) 90 Madison Street, Suite 701, Denver, CO 80206 (Address of principal executive offices) (Zip Code) (formerly Suite 145, 925 West Georgia Street, Vancouver, BCV6C 3L2 303 329-3008 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.001 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNoý Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNoý Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 (the "Exchange Act") during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo (not required) Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfilero Acceleratedfilero Non-acceleratedfilero (Do not check if a smaller reporting company) Smallerreportingcompanyý Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).YesýNoo The aggregate market value of the common stock held by nonaffiliates of the registrant (1,045,505 shares) based on the $0.32 closing price of the registrant's common stock as reported on the OTCBB on June30, 2010, was approximately $334,562. For purposes of this computation, all officers, directors and 10% beneficial owners of the registrant are deemed to be affiliates. Such determination should not be deemed to be an admission that such officers, directors or 10% beneficial owners are, in fact, affiliates of the registrant. As of March31, 2011, there were 1,060,130 outstanding shares of the registrant's common stock. 2 PART I ITEM 1. DESCRIPTION OF BUSINESS. FORWARD-LOOKING STATEMENTS The information in this Annual Report on Form 10-K contains forward-looking statements. These forward-looking statements involve risks and uncertainties, including statements regarding our capital needs, business plans and expectations. Such forward-looking statements involve risks and uncertainties regarding our planned business, availability of funds, government regulations, common share prices, operating costs, capital costs, our ability to deploy our planned business and generate revenues and other factors. Any statements contained herein that are not statements of historical facts may be deemed to be forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as "may", "will", "should", "expect", "plan", "intend", "anticipate", "believe", "estimate", "predict", "potential" or "continue", the negative of such terms or other comparable terminology. These statements are based on certain assumptions and analyses made by our management in light of its experience and its perception of historical trends, current conditions and expected future developments as well as other factors they believe are appropriate in the circumstances. Actual events or results may differ materially. In evaluating these statements, you should consider various factors, including the risks outlined below, and, from time to time, in other reports we file with the SEC. These factors may cause our actual results to differ materially from any forward-looking statement. We disclaim any obligation to publicly update these statements, or disclose any difference between its actual results and those reflected in these statements. Given these uncertainties, readers are cautioned not to place undue reliance on such forward-looking statements. Overview We entered into a new development stage as of January 1, 2010. We are currently in the process of evaluating business opportunities in order to determine the focus of our future business opportunities. There can be no guarantee that we will be successful in identifying suitable business opportunities, or if we are able to identify suitable business opportunities, that we will be able to find an adequate source of financing to acquire any business or business assets, and commence operations, or that those operations, if commenced, will be successful in generating profits. Corporate Organization We were incorporated under the laws of the State of Nevada on June 16, 1977. Our authorized capital is comprised of 5,000,000 shares of common stock, par value of $0.001. Subsidiaries We have the following wholly-owned inactive subsidiaries: 1. Arvana Networks Inc., a company incorporated in Barbados in January 2005 (“Arvana Networks”). 2. Arvana Participações S.A., a company incorporated in Brazil in April 2005 (“Arvana Par”), and its subsidiary, Arvana Comunicações. S.A. (“Arvana Com”), both subsidiaries of Arvana Networks. Our Plan of Operations We entered into a new development stage as of January 1, 2010 and our present plan of operations for the next twelve months is to identify and evaluate industries and business opportunities in order to find a suitable business to enter into. We will not be able to pursue any new business opportunities without additional financing. Our board of directors and management are actively pursuingfinancing in order to maintain operations while we evaluate potential businesses. Since December 31, 2010 we have obtained loans totaling $10,000 to provide operating capital. We estimate that this provides sufficient cash to operate through June 30, 2011. 3 In order to maintain operations while we evaluate new businesses we anticipate that we will need additional funding of approximately $200,000 during 2011. We had cash in the amount of $2,074 and a working capital deficit of $1,667,682 as at December 31, 2010. If we are successful in identifying a new business opportunity we will require funding in order to pursue that opportunity. The amount of funding required will depend on the opportunity and is not determinable at this time. Other than small advances from shareholders, we believe that debt financing will not be an alternative for funding additional phases of our business development as we do not have tangible assets to secure any debt financing. We anticipate that additional funding will be in the form of equity financing from the sale of our common stock. However, we do not have any financing arranged and we cannot provide investors with any assurance that we will be able to obtain sufficient funding from the sale of our common stock to fund our plan of operations. The board is currently considering all avenues available to obtain financing. Accordingly, we will require continued financial support from our shareholders and creditors until we are able to generate sufficient cash flow from operations on a sustained basis. There is substantial doubt that we will be successful at achieving these results. Management Team Zahir Dhanani was appointed director on August 17, 2009 and Chief Executive Officer on July 27, 2010. Mr. Dhanani is currently the President & CEO of Bread Garden Franchising Inc., which operates a chain of restaurants in British Columbia and Australia. He has been with the Bread Garden since April 2004. Over the past 12 years Mr. Dhanani has also acted as a self-employed consultant providing financial consulting and advisory services to publicly traded companies listed on Canadian Stock Exchanges, including serving on the advisory board of a publicly traded company that has a gold project in Nevada. Arnold Tinter was appointed director and Chief Financial Officer on July 27, 2010. Mr. Tinter founded Corporate Finance Group, Inc., a consulting firm located in Denver, Colorado, in 1992, and is its President. Corporate Finance Group, Inc., is involved in financial consulting in the areas of strategic planning, mergers and acquisitions and capital formation. He has provided CFO services to Spicy Pickle Franchising, Inc., of Denver, Colorado, from 2006 to October 2010, where his responsibilities included oversight of all accounting functions including SEC reporting, strategic planning and capital formation.From April 2010 to the present he provides CFO services to Agrisolar Solutions, Inc., where his responsibilities included oversight of all accounting functions including SEC reporting, strategic planning and capital formationFrom May 2001 to May 2003, he served as Chief Financial Officer of Bayview Technology Group, LLC, a privately held company that manufactured and distributed energy-efficient products. From May 2003 to October 2004, he served as that company’s Chief Executive Officer. Prior to 1990 Mr. Tinter was Chief Executive Officer of Source Venture Capital, a holding company with investments in the gaming, printing, retail industries.Mr. Tinter received a B.S. degree in Accounting in 1967 from C.W. Post College, Long Island University, and is licensed as a Certified Public Accountant in Colorado and New York. ITEM 1A. RISK FACTORS. Not required for smaller reporting companies. ITEM 1B. UNRESOLVED STAFF COMMENTS. Not required for smaller reporting companies. ITEM 2. PROPERTIES. We use the office space of our Chief Financial Officer, Arnold Tinter, as our offices.The imputed value of this space is nominal. 4 ITEM 3. LEGAL PROCEEDINGS. We currently are not a party to any material legal proceedings and to our knowledge, no such proceedings are threatened or contemplated. ITEM 4. (Removed and Reserved) 5 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information Our common shares were quoted on the OTC Bulletin Board from April 6, 2009 to February 23, 2011, and are currently quoted on the OTCQB under the symbol AVNI and on the Frankfurt Stock Exchange under the symbol T5U.F. The following table indicates the high and low bid prices of our common shares during the periods indicated: OTCBB: QUARTER HIGH BID LOW BID ENDED December 31, 2010 $ $ September 30, 2010 $ $ June 30, 2010 $ $ March 31, 2010 $ $ December 31, 2009 $ $ September 30, 2009 $ $ June 30, 2009 $ $ March 31, 2009 $ $ FRANKFURT (in Euros): QUARTER HIGH BID LOW BID ENDED December 31, 2010 € € September 30, 2010 € € June 30, 2010 € € March 31, 2010 € € December 31, 2009 € € September 30, 2009 € € June 30, 2009 € € March 31, 2009 € € The market quotations provided reflect inter-dealer prices, without retail mark-up, markdown or commission and may not represent actual transactions. Holders of Common Stock As at March 31, 2011, we had 1,060,130 shares of common stock issued and outstanding and there were 55 registered holders based on the records of the Company’s transfer agent. The registered holders do not include beneficial owners of the Company's common shares whose shares are held in the names of various securities brokers, dealers and registered clearing agencies. Dividends There are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends. The Nevada Revised Statutes, however, do prohibit us from declaring dividends where, after giving effect to the distribution of the dividend: 6 1. We would not be able to pay our debts as they become due in the usual course of business; or 2. Our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. We have not declared any dividends and we do not plan to declare any dividends in the foreseeable future. Recent Sales of Unregistered Securities During the quarter ended December 31, 2010, there were no sales of securities. Small Business Issuer Purchases of Equity Securities During the quarter ended December 31, 2010, there were no purchases of equity securities effected by the Company or any affiliated purchasers. ITEM 6. SELECTED FINANCIAL DATA. Not required for smaller reporting companies. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following discussion of our financial condition, changes in financial condition and results of operations for the year ended December 31, 2010 should be read in conjunction with our audited consolidated financial statements and related notes for the year ended December 31, 2010. Presentation of Financial Information Our financial statements for the year ended December 31, 2010 include the accounts of: · Arvana Networks; · Arvana Par; · Arvana Com; Basis of Presentation We are currently in the development stage and present our financial statements in accordance with the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 205, “Presentation”. Our financial statements include the accounts of the Company, its wholly-owned inactive subsidiaries Arvana Networks, Arvana Par, and Arvana Com. All significant inter-company transactions and balances have been eliminated. Foreign currency translation and transactions Our functional currency is the United States dollar. The Company uses the temporal method when translating the Brazilian subsidiary operations. Long-term assets and liabilities denominated in a foreign currency are translated into US dollars at the exchange rate in effect on the transaction date. Revenue and expenses are translated at the average rates of exchange prevailing during the periods. Transactions conducted in foreign currencies are recorded using the exchange rate in effect on the transaction date. At the period end, monetary assets and liabilities are translated to the functional currency of each entity using the exchange rate in effect at the period end date. Transaction gains and losses are recorded in foreign exchange gain or loss. 7 Estimates The preparation of consolidated financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Stock-based Compensation Expense The Company accounts for all stock-based payments to employees and non-employees under ASC 718 “Stock Compensation,” using the fair value based method. Under the fair value method, stock-based payments are measured at the fair value of the consideration received, or the fair value of the equity instruments issued, or liabilities incurred, whichever is more reliably measurable. The cost of stock-based payments to non-employees that are fully vested and non-forfeitable at the grant date is measured and recognized at that date. Recent Accounting Pronouncements In January 2010, the FASB issued ASU 2010-06, “Improving Disclosures about Fair Value measurements,” which amends ASC 820, “Fair Value Measures and Disclosures.” ASU 2010-06 requires disclosure of transfers into and out of Level 1 and Level 2 fair value measurements, and also requires more detailed disclosure about the activity within Level 3 fair value measurements. The changes to the ASC as a result of this update are effective for annual and interim reporting periods beginning after December 15, 2009, except for requirements related to Level 3 disclosures, which are effective for annual and interim reporting periods beginning after December 15, 2010. This guidance requires new disclosures only, and had no impact on our financial statements. In February 2010, the FASB issued ASU 2010-09, “Subsequent Events (Topic 855).” This update provides amendments to Subtopic 855-10-50-4 and related guidance within U.S. GAAP to clarify that an SEC registrant is not required to disclose the date through which subsequent events have been evaluated. This change alleviates potential conflicts between Subtopic 855-10 and the SEC’s requirements. The Company has adopted this standard and it had no impact on our financial statements. In December 2010, the FASB issued ASU 2010-29, which contains updated accounting guidance to clarify the acquisition date that should be used for reporting pro forma financial information when comparative financial statements are issued. This update requires that a company should disclose revenue and earnings of the combined entity as though the business combination(s) that occurred during the current year had occurred as of the beginning of the comparable prior annual reporting period only. This update also requires disclosure of the nature and amount of material, nonrecurring pro forma adjustments. The provisions of this update, which are to be applied prospectively, are effective for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2010, with early adoption permitted. The impact of this update onthe Company’s financial statements will depend on the size and nature of future business combinations. Results of Operations References in the discussion below to 2010 are to our fiscal year ended December 31, 2010. Similarly, references to 2009 are to our fiscal year ended December 31, 2009. References to 2011 are to our current fiscal year that will end December 31, 2011. 8 Our operations for the years ended December 31, 2010 and 2009 are summarized below. Operating Expenses: General and Administration $ $ Depreciation $ $ Loss from operations $ $ Interest expense $ $ Foreign exchange (gain) loss $ ) $ Comprehensive Loss for the Period $ $ Administration Expenses Administrative expenses are comprised of costs associated with management compensation, office overhead including rent, legal fees, and consulting services. The changes in our administrative expenses for the years ended December 31, 2010 compared to December 31, 2009 are due to period fluctuations in general and administrative expenses. Comprehensive Loss for the Period We had a comprehensive loss for the year ended December 31, 2010 of $126,428 compared with a comprehensive loss of $243,923 for the year ended December 31, 2009. Our comprehensive income and loss fluctuate significantly due to unrealized foreign exchange gains and losses incurred due to the level of our liabilities payable in foreign currencies. Future quarterly expenses are expected to be comparable to the current quarter until such time as a new business is entered into, net losses if any due to any new business cannot be estimated at this time. Liquidity and Capital Resources As at December 31, 2010, we had cash of $2,074 and a working capital deficit of $1,667,682. This compares to cash of $534 and working capital deficit of $1,541,357 as at December 31, 2009. Plan of Operations We entered into a new development stage as of January 1, 2010 and our present plan of operations for the next twelve months is to identify and evaluate industries and business opportunities in order to find a suitable business to enter into. We will not be able to pursue any new business opportunities without additional financing. Our board of directors and management are actively pursuingfinancing in order to maintain operations while we evaluate potential businesses. Since December 31, 2010 we have obtained loans totaling $10,000 to provide operating capital. We estimate that this provides sufficient cash to operate through June 30, 2011. In order to maintain operations while we evaluate new businesses we anticipate that we will need additional funding of approximately $200,000 during 2011. We had cash in the amount of $2,074 and a working capital deficit of $1,667,682 as at December 31, 2010. If we are successful in identifying a new business opportunity we will require funding in order to pursue that opportunity. The amount of funding required will depend on the opportunity and is not determinable at this time. During the next twelve month period, we anticipate that our revenues will not exceed our operating expenses. Accordingly, we will be required to obtain additional financing in order to continue our plan of operations. Other than small advances from shareholders, we believe that debt financing will not be an alternative for funding additional phases of our business development as we do not have tangible assets to secure any debt financing. We anticipate that additional funding will be in the form of equity financing from the sale of our common stock. 9 However, we do not have any financing arranged and we cannot provide investors with any assurance that we will be able to obtain sufficient funding from the sale of our common stock to fund our plan of operations. The board is currently considering all avenues available to obtain financing. Cash Used in Operating Activities We used cash in operations in the amount of $33,773 during fiscal 2010, as compared to $123,226 during fiscal 2009. Cash used in operations during the year ended December 31, 2010 was attributable primarily to payments for administrative expenses. Cash Used in Investing Activities We did not use cash in investing activities during the year ended December 31, 2010 or 2009. Cash Flows from Financing Activities The Company obtained $35,313 from unsecured loans bearing 6% interest per annum during fiscal 2010. In fiscal 2009 the Company received $126,800 from unsecured loans bearing 6% interest per annum and made a loan repayment of $3,778. Going Concern For the year ended December 31, 2010, the Company incurred a loss from operations of $126,428. At December 31, 2010, the Company had a working capital deficiency of $1,667,682. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. We have not attained profitable operations and are dependent upon obtaining financing to pursue our plan of operations. For these reasons our auditors stated in their report on our audited financial statements that they have substantial doubt we will be able to continue as a going concern. Future Financings We anticipate continuing to rely on equity sales of our shares of common stock in order to continue to fund our business operations. There is no assurance that we will achieve any additional sales of our equity securities or arrange for debt or other financing to fund our plan of operations. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to stockholders. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not required for smaller reporting companies. 10 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. Our audited financial statements for the year ended December 31, 2010, as set forth below, are included with this Annual Report on Form 10-K. Our audited financial statements are prepared on the basis of accounting principles generally accepted in the United States and are expressed in U.S. dollars. PAGE Auditors’ Report 12 Consolidated Balance Sheets, December 31, 2010 and 2009 13 Consolidated Statements of Operations for the years ended December 31, 2010 and 2009 and cumulative amounts from the beginning of the development stage on January 1, 2010 to December 31, 2010 14 Consolidated Statements of Cash Flows for the years ended December 31, 2010 and 2009 and cumulative amounts from the beginning of the development stage on January 1, 2010 to December 31, 2010 15 Consolidated Statements of Changes in Stockholders’ Equity for the year ended December 31, 2010 16 Notes to Consolidated Financial Statements 17 11 [DAVIDSON & COMPANY LLP LETTERHEAD] REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and the Board of Directors of Arvana Inc. and subsidiaries We have audited the accompanying consolidated balance sheets of Arvana Inc. as of December 31, 2010 and 2009 and the related consolidated statements of operations and comprehensive loss, stockholders' deficiency and cash flows for the years ended December 31, 2010 and 2009 and for the cumulative amounts from the beginning on the development stage on January 1, 2010 to December 31, 2010. The Company’s management is responsible for these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2010 and 2009, and the results of its operations and its cash flows for years then ended and for the cumulative amounts from the beginning of the development stage on January 1, 2010 to December 31, 2010 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the financial statements, the Company generated negative cash flows from operating activities during the past year. The Company has an accumulated deficit of approximately $22,831,850 for the year ended December 31, 2010. This raises substantial doubt about the Company’s ability to continue as a going concern.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ DAVIDSON & COMPANY LLP Vancouver, Canada Chartered Accountants March 30, 2011 12 Arvana Inc. and Subsidiaries (A Development Stage Company) Consolidated Balance Sheets (Expressed In US Dollars) December 31, December 31, ASSETS Current assets: Cash $ $ Total current assets Equipment, net (Note 3) - Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current liabilities Accounts payable and accrued liabilities $ $ Loans payable stockholders (Note 4) Loans payable related party (Note 4) Loans payable (Note 4) - Amounts due to related parties (Note 4) Total current liabilities Stockholders' deficiency Common stock, $.001 par value 5,000,000 authorized, 1,060,130 shares issued and outstanding at December 31, 2010 and 2009 (Note 5) Additional paid-in capital Deficit ) ) Deficit accumulated during the development stage ) Less: Treasury stock - 177,085 common shares at December 31, 2010 and 2009 ) ) Total stockholders’ deficiency ) ) $ $ The accompanying notes are an integral part of these consolidated financial statements. 13 Arvana Inc. and Subsidiaries (A Development Stage Company) Consolidated Statements of Operations and Comprehensive Loss (Expressed In US Dollars) For the year ended Cumulative amounts from the beginning of the development stage on December 31, January 1, 2010 to December 31, 2010 Operating expenses General and administrative $ $ $ Depreciation Total operating expenses Loss from operations ) ) ) Interest expense ) ) ) Net loss for the year ) ) ) Other comprehensive income (loss): Foreign exchange gain (loss) ) Comprehensive loss for the year $ ) $ ) $ ) Per common share information – basic and fully diluted: Weighted average shares outstanding Net loss per common share $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 14 Arvana Inc. and Subsidiaries (A Development Stage Company) Consolidated Statements of Cash Flows (Expressed In US Dollars) For the year ended Cumulative amounts from the beginning of the development stage on December 31, January 1, 2010 to December 31, 2010 Cash flows from operating activities Net loss for the period $ ) $ ) $ ) Items not involving cash: Depreciation and amortization Unrealized foreign exchange ) ) Changes in non-cash working capital: Accounts payable and accrued liabilities Amounts due to related parties Net cash used in operations ) ) ) Cash flows from financing activities Proceeds of loans payable Repayments of loan payable - ) - Net cash provided by financing activities Increase (decrease) in cash ) Cash , beginning of period Cash, end of period $ $ $ Supplementary information Cash paid for interest $
